Citation Nr: 0324681	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected postoperative residuals of an osteoma of 
the left iliac crest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1977 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Chicago, 
Illinois.

The Board remanded this case in February 2001 and March 2003 
for the purpose of development.


REMAND

Notwithstanding the efforts of the RO to prepare this claim 
for appellate review, the Board finds that the claim must be 
remanded in order to ensure that the veteran has received the 
due process intended by the Veterans Claims Assistance Act of 
2000 (the VCAA).  

The veteran filed a claim for an increased rating of his 
service-connected left hip condition in November 1996.  In 
the March 1997 rating decision that he appeals, the claim was 
denied and the noncompensable evaluation for the service-
connected disability continued.  The veteran filed a notice 
of disagreement with the March 1997 rating decision in July 
1997.  In August 1999, after receiving a statement of the 
case in June 1999, he filed timely a substantive appeal. 

During the course of the appeal, on November 9, 2000, the 
VCAA was enacted.  The VCAA heightened the duty of VA under 
earlier law to assist claimants with the development of 
evidence, and provide claimants with notice, concerning their 
claims.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  Implementing regulations were published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) held in Karnas v. Derwinski that when a 
statute or regulation changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary.  See Karnas, 1 Vet. 
App. 308 (1991).  

On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit held that when a claim has been decided 
by the Board and is before the Court on appeal, remanding the 
claim under Karnas for application of section 3(a) of the 
VCAA (which contain the provisions, codified as 38 U.S.C.A. 
§§ 5103 and 5103A, defining VA's duties to assist claimants 
with the development of evidence and to provide claimants 
with certain notice concerning evidence that would support 
their claims) would require the retroactive application of a 
statutory provision when Congress did not so provide and, 
therefore, was impermissible.  Kuzma v. Principi, No. 03-
7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

The procedural posture of this case is different from that in 
Kuzma, however.  In Kuzma, the decision of the Board denying 
the claim was entered before the enactment of the VCAA and 
was not vacated or reversed later by the Court.  Rather, the 
Court had reviewed and affirmed the Board's decision.  Thus, 
at no time on or after the date of enactment of the VCAA was 
the claim pending before VA in Kuzma.  In contrast, the claim 
presented here was pending before VA on the date of enactment 
of the VCAA.  Therefore, the Board finds that the holding in 
Kuzma does not apply to this claim.  Rather, it must be 
developed and adjudicated within the framework established by 
the VCAA.  Karnas.

Recent judicial decisions have mandated that VA strictly 
observe the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The provisions of the VCAA establish a due process 
requirement of notice.  VA must notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  The notice must 
refer to the time period established by the VCAA in which 
this evidence may be submitted or identified.  See Disabled 
American Veterans, 327 F.3d at 1348-49.  Specific guidelines 
concerning the content of this notice are set forth in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. at 186-87.  

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision in Disabled American 
Veterans.  

In the March 2003 Remand, the Board instructed the RO to 
issue to the veteran a notice complying with the criteria set 
forth in section 5103 and the implementing regulation.  The 
RO sent the veteran a letter in April 2003 that informed him 
of the type of medical and lay evidence needed in any case to 
support a claim for an increased rating, apprised him of 
changes in specific rating criteria (concerning scars) that 
could be relevant to his claim, and set forth what his and 
VA's responsibilities would be for obtaining that evidence.  
However, the letter did not inform the veteran that he had 
one year from the date of notification in which to submit or 
identify the evidence.  See 38 U.S.C.A. § 5103(b); Disabled 
American Veterans, 327 F.3d at 1348-49.  Indeed, the letter 
created the impression that he had only 60 days in which to 
do so.  Notice of the one-year period in which to submit or 
identify the evidence was provided in the January 2003 
supplemental statement of the case which reviewed the 
provisions of the VCAA.  As noted, the subsequent April 2003 
letter to the veteran gave inconsistent and incorrect 
information regarding the time period to submit or identify 
evidence.

Thus, although VA has provided the veteran on separate 
occasions some of the information that must be included in 
the notice prescribed by section 5103, VA has not given him 
all of the information in a single notice or in another 
manner that would serve his ability to advance his claim.  
Furthermore, a period of one year has not passed since the 
veteran was notified that he had one year in which to submit 
or identify needed evidence.  The record shows that he has 
not waived the one-year period.  Therefore, it would be 
premature to decide the claim now.  See Disabled American 
Veterans, 327 F.3d at 1348-49.  

The failure of the agency of original jurisdiction to provide 
the notice required by section 5103 of the VCAA could have 
been remedied at the level of the Board after February 22, 
2002, pursuant to subsection (a)(2)(ii) of revised regulation 
38 C.F.R. § 19.9 (2002), a final rule that went into effect 
on February 22, 2002.  Subsection (a)(2)(ii) specifically 
authorized the Board to correct such a deficiency.  However, 
the Court of Appeals for the Federal Circuit held in Disabled 
American Veterans that 38 C.F.R. § 19.9(a)(2)(ii) was invalid 
because contrary to section 5103.  Id.

Therefore, a remand of the claim is required so that notice 
fulfilling the requirements of section 5103 of the VCAA may 
be issued to the veteran.  The RO should provide the veteran 
with a single notice that fully complies with the statutory 
and regulatory requirements and observes the pertinent 
holdings in Quartuccio and Disabled American Veterans.

While the claim is in remand status, the RO should ensure 
that it has obtained all outstanding medical documentation 
relevant to the claim.  Under the VCAA, VA has a duty to 
assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain records pertinent to the claim.  
38 C.F.R. § 3.159(e).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should provide the veteran and 
his representative, if any, with notice 
concerning the kind of evidence or other 
information that is needed to 
substantiate the claim for an increased 
rating of his left hip disability.  The 
notice should take into account all 
applicable rating criteria concerning the 
orthopedic, neurological, and 
dermatological manifestations of the left 
hip disability and should advise the 
veteran that separate evaluations for 
these different manifestations will be 
considered under these criteria.  See 
38 C.F.R. § 4.14 (2002).  The notice 
should inform the veteran that he has one 
year from its date in which to identify 
or submit evidence needed to support an 
increased rating.  See 38 U.S.C.A. § 5103 
(2002); 38 C.F.R. § 3.159(b) (2002).  The 
notice must comply with section 5103 of 
the VCAA and section 3.159(b) of the 
implementing regulation in all other 
respects and observe the pertinent 
holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

3.  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information in 
support of his claim, to include VA 
treatment records dated from December 
2001 and non-VA treatment records.  A 
copy of the letter to the veteran should 
be sent to his representative, if any. 

The veteran and his representative, if 
any, should then be given appropriate 
time to respond, and the RO should 
attempt to obtain the identified records 
or other information.  Regardless of 
whether there is a response, the RO 
should obtain all outstanding VA 
treatment records dated from December 
2001 that are pertinent to the claim.

The RO should document in the claims file 
all attempts to secure this evidence and 
should provide appropriate notice to the 
veteran and his representative, if any, 
regarding records that could not be 
obtained.  

4.  Then, the RO should readjudicate the 
claim.  The RO should consider whether 
separate evaluations for the orthopedic, 
neurological, and dermatological 
manifestations of the left hip disability 
are warranted under applicable rating 
criteria.  See 38 C.F.R. § 4.14.  If the 
claim is not granted in full, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative, if any, should then be 
given appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


